
	

115 S195 IS: TIRE Act
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 195
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2017
			Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To expedite the deployment of highway construction projects.
	
	
 1.Short titleThis Act may be cited as the Transportation Investment Recalibration to Equality Act or the TIRE Act. 2.Repeal of certain requirements for highway construction projects (a)In generalSection 113 of title 23, United States Code, is repealed.
			(b)Conforming amendments
 (1)Section 106(d)(1) of title 23, United States Code, is amended by striking 113 or. (2)Section 610(h)(1) of title 23, United States Code, is amended in the undesignated matter following subparagraph (B) by striking sections 113 and 114 and inserting section 114.
 (3)Section 1420(b)(1) of the FAST Act (23 U.S.C. 101 note; Public Law 114–94) is amended by striking 113 or. (4)Section 1511(i)(1) of the Transportation Equity Act for the 21st Century (23 U.S.C. 601 note; Public Law 105–178) is amended in the undesignated matter following subparagraph (B) by striking sections 113 and 114 and inserting section 114.
 (5)The analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 113.
 (c)ApplicabilityThis Act and the amendments made by this Act shall apply only to projects that commence on or after the date of enactment of this Act.
